McCALEB, Justice
(concurring).
I entertain doubt that the definitions set forth in R.S. 26:2 and R.S. 26:241 can be employed for the purpose of determining the scope and meaning of the phrase “of any intoxicating or spirituous liquors” as used in the penal law, R.S. 14:91. Since the definitions set forth in the Alcoholic Beverage Control Law, R.S. 26:1-191, and those of Chapter 2 of Title 26 of the Revised Statutes are specifically restricted “for the purposes of this Chapter”, the doctrine that laws in pari materia must be construed together may not be applicable.
However, I am convinced that R.S. 14:91 does not make it unlawful to sell beer to minors under the age of 21. The conduct denounced, so far as applicable here, is the sale to a minor “of any intoxicating or spirituous liquors”. It is my opinion that the conjunction “or”, as used in the statute, is synonymous with “to wit” and that, therefore, the word “spirituous” which follows it is descriptive of the kind of intoxicating liquors the sale of which to minors is forbidden. And clearly beer is not a spirituous liquor. If the Legislature had intended to make criminal the sale to minors of all intoxicating liquors, including those of small alcoholic content, such as beer, there was no reason for the insertion of the words “or spirituous” between the words “intoxicating liquors” as it is undeniable that the term “intoxicating liquors” embraces spirituous liquors. Thus, the conjunction “or”, as used in the statute, cannot be viewed as an alternative, i. e., as defining another illegal type of sale, but rather as a disjunctive particle employed to clarify the meaning of the word “intoxicating”, as applied to liquors. Used in this sense, “or” means “in other words”, “to wit” or “that is to say”. See Black’s Law Dictionary, 3rd Ed., page 1296 and Peck v. Board of Directors, 137 La. 334, 68 So. 629.
I concur in the decree.